Status of the claims
The amendment received on 9 March 2022 has been acknowledged and entered. Claims 1 and 9 are amended. Claim 6 has been canceled. 

Responses to Arguments
The amendments filed 9 March 2022 have been entered. 
Applicant’s amendment filed March 9th, 2022 to claim 9 has overcome the objection. 
Applicant’s amendments filed March 9th, 2022 with respect to the rejection of claims 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive. Thus, the rejection of claims 1-5 and 7-9 under U.S.C. 103 has been withdrawn.   

Allowable Subject Matter
Claims 1-5 and 7-9 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, prior art of record fails to teach or suggest an electrostatic self-powered displacement grid sensor for measuring a displacement of a component to be measured, comprising a U-shaped sliding chute (1) and a sliding sheet (2) inserted at a notch of the sliding chute (1); wherein the sliding sheet (2) is parallel to a bottom surface of the sliding chute (1), and a length of the sliding sheet is longer than ta length of the sliding chute; one end of the sliding sheet is used for attaching to the component to be measured; a sliding plate (21) perpendicular to the sliding sheet (2) is fixed on an inner side surface of the sliding sheet (2) and perpendicular to a sliding 
The closest prior art, Sato (US 9,385,302 B2) in view of Chen (CN 2831707 Y, hereinafter referred to as “Chen”) further in view of Wang et al. (US 2014/0338458 A1 hereinafter referred to as “Wang”) discloses an electrostatic self-powered displacement grid sensor for measuring a displacement of a component to be measured (Sato, page 5, line 22-25), comprising a U-shaped sliding chute (1) and a sliding sheet (2) inserted at a notch of the sliding chute (1)(Chen, Fig. 2; page 3, lines 39-40); wherein the sliding 
However, the closest prior art does not teach “wherein in the sensing array, each sensing unit has a same width, and a distance between two adjacent sensing units is .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858